 



Exhibit 10.2
Non-Employee Director
Restricted Stock Unit Grant
Delivery Upon Earlier of Five Years or Termination
Dionex Corporation
Stock Unit Grant Notice
(2004 Equity Incentive Plan)
Dionex Corporation (the “Company”), pursuant to Section 8(c) of the Company’s
2004 Equity Incentive Plan (the “Plan”), hereby awards to Participant a Stock
Unit Award covering the number of stock units (the “Stock Units”) set forth
below (the “Award”). This Award shall be evidenced by this Stock Unit Grant
Notice (the “Grant Notice”) and a Stock Unit Award Agreement (the “Award
Agreement”). This Award is subject to all of the terms and conditions as set
forth herein and in the applicable Award Agreement and the Plan, each of which
are attached hereto and incorporated herein in their entirety.

             
 
  Participant:        
 
  Date of Grant:      
 
  Number of Stock Units:        
 
  Payment for Common Stock:   Participant’s services to the Company    

Vesting Schedule: The Stock Units shall vest in a series of four successive
equal annual installments over the four-year period measured from the Date of
Grant.
Delivery Schedule: Delivery of one share of Common Stock for each Stock Unit
that vests shall occur on the date that is the earlier of: (i) five years after
the Date of Grant, and (ii) your termination of Continuous Service; provided
that delivery may be delayed as provided in Section 3 of the Award Agreement.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Award Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the award of the Stock Units and
the underlying Common Stock issuable thereunder and supersede all prior oral and
written agreements on that subject.

                    Dionex Corporation     Participant
 
                   
By:
                   
 
 
 
     
 
   
 
  Signature       Signature    
Title:
          Date:        
 
 
 
         
 
Date:
                   
 
 
 
         
 
Attachments: Award Agreement and Plan            

 



--------------------------------------------------------------------------------



 



Non-Employee Director
Restricted Stock Unit Grant
Delivery Upon Earlier of Five Years or Termination
Dionex Corporation
2004 Equity Incentive Plan
Stock Unit Award Agreement
     Pursuant to this Stock Unit Award Agreement (“Agreement”) and the Stock
Unit Grant Notice to which this Agreement is attached (“Grant Notice”), Dionex
Corporation (the “Company”) has awarded you a Stock Unit Award pursuant to
Section 8(c) of the Company’s 2004 Equity Incentive Plan (the “Plan”) for the
number of Stock Units as indicated in the Grant Notice (collectively, the
“Award”). Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan. Subject to adjustment
and the terms and conditions as provided herein and in the Plan, each Stock Unit
shall represent the right to receive one share of Common Stock.
     The details of your Award, in addition to those set forth in the Grant
Notice, are as follows.
     1. Number of Stock Units and Shares of Common Stock.
          (a) The number of Stock Units subject to your Award and the number of
shares of Common Stock deliverable with respect to such Stock Units may be
adjusted from time to time for Capitalization Adjustments as described in
Section 12(a) of the Plan. You shall receive no benefit or adjustment to your
Award with respect to any cash dividend or other distribution that does not
result from a Capitalization Adjustment as described in Section 12(a) of the
Plan; provided, however, that this sentence shall not apply with respect to any
shares of Common Stock that are delivered to you in connection with your Award
after such shares have been delivered to you.
          (b) Any additional Stock Units, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 1 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Stock Units and Common Stock covered by your Award.
          (c) Notwithstanding the provisions of this Section 1, no fractional
Stock Units or rights for fractional shares of Common Stock shall be created
pursuant to this Section 1. The Board shall, in its discretion, determine an
equivalent benefit for any fractional Stock Units or fractional shares that
might be created by the adjustments referred to in this Section 1.
     2. Vesting. The Stock Units shall vest, if at all, as provided in the
Vesting Schedule set forth in your Grant Notice, provided that vesting shall
cease upon the termination of your Continuous Service.
     3. Delivery of Shares of Common Stock.
          (a) Subject to the provisions of this Agreement, in the event one or
more Stock Units vest, the Company shall deliver to you one share of Common
Stock for each Stock

 



--------------------------------------------------------------------------------



 



Unit that vests on the date(s) specified in the Delivery Schedule of the Grant
Notice. However, if a scheduled delivery date falls on a date that is not a
business day, such delivery date shall instead fall on the next following
business day.
          (b) Notwithstanding the foregoing, if you are a “specified employee”
of the Company or any affiliate thereof (or any successor entity thereto) within
the meaning of Section 409A(a)(2)(B)(i) of the Code on the date of the
termination of your Continuous Service, then any delivery of shares pursuant to
this Section 3 shall be delayed until the earlier of: (i) the date that is six
months after the date of the termination of your Continuous Service, and
(ii) the date of your death.
          (c) Notwithstanding the foregoing, if you are subject to the Company’s
Insider Trading and “Window Period” Policy (or any successor policy) and any
shares covered by your Award are scheduled to be delivered on a day (the
“Original Delivery Date”) that does not fall during a “window period” applicable
to you, as determined by the Company in accordance with such policy, then such
shares shall not be delivered on such Original Delivery Date and shall instead
be delivered on the first business day of the next occurring “window period” but
in no event later than the later of: (i) December 31st of the calendar year of
the Original Delivery Date, or (ii) the 15th day of the third calendar month
following the Original Delivery Date.
          (d) The form of such delivery (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.
     4. Payment by You. This Award was granted in consideration of your services
for the Company. Subject to Section 10 below, except as otherwise provided in
the Grant Notice, you will not be required to make any payment to the Company
(other than your past and future services for the Company) with respect to your
receipt of the Award, vesting of the Stock Units, or the delivery of the shares
of Common Stock underlying the Stock Units.
     5. Securities Law Compliance. You may not be issued any Common Stock under
your Award unless either (i) the shares of Common Stock are then registered
under the Securities Act, or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award must also comply with other applicable laws and regulations governing the
Award, and you shall not receive such Common Stock if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
     6. Restrictive Legends. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.
     7. Transfer Restrictions. Prior to the time that shares of Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of the shares in respect of your Award. For example, you may not use
shares that may be issued in respect of your Stock Units as security for a loan,
nor may you transfer, pledge, sell or otherwise dispose of such shares. This
restriction on transfer will lapse upon delivery to you of shares in respect of
your vested Stock Units. Your Award is not transferable, except by will or by
the laws of

2.



--------------------------------------------------------------------------------



 



descent and distribution. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
receive any distribution of Common Stock to which you were entitled at the time
of your death pursuant to this Agreement.
     8. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
     9. Unsecured Obligation. Your Award is unfunded, and even as to any Stock
Units which vest, you shall be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue Common Stock pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this Agreement until such Common Stock is issued to you pursuant to Section 3 of
this Agreement. Upon such issuance, you will obtain full voting and other rights
as a stockholder of the Company with respect to the Common Stock so issued.
Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
     10. Withholding Obligations.
          (a) On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Common Stock issuable to
you and otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). If permitted by the Company, you may direct the Company to
withhold shares of Common Stock with a Fair Market Value (measured as of the
date shares of Common Stock are delivered pursuant to Section 3) equal to the
amount of such Withholding Taxes; provided, however, that the number of such
shares of Common Stock so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
          (c) In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld

3.



--------------------------------------------------------------------------------



 



by the Company, you agree to indemnify and hold the Company harmless from any
failure by the Company to withhold the proper amount.
     11. Notices. Any notices required to be given or delivered to the Company
under the terms of this Award shall be in writing and addressed to the Company
at its principal corporate offices. Any notice required to be given or delivered
to you shall be in writing and addressed to your address as on file with the
Company at the time notice is given. All notices shall be deemed effective upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
     12. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     13. Amendment. This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
that has not been delivered to you in Common Stock pursuant to Section 3.
     14. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the

4.



--------------------------------------------------------------------------------



 



result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.
     15. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that
Section 3 of this Agreement and the terms of the Grant Notice shall govern the
timing of any distribution of Common Stock under your Award. The Company shall
have the power to interpret the Plan and this Agreement and to adopt such rules
for the administration, interpretation, and application of the Plan as are
consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Board shall be
final and binding upon you, the Company, and all other interested persons. No
member of the Board shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
     16. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
     17. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
     18. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     19. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act (which includes the prospectus for the Plan). In
addition, you acknowledge that you have read and understand and agree to abide
by the terms of the Company’s Insider Trading and “Window Period” Policy.
* * * * *
     This Stock Unit Award Agreement shall be deemed to be signed by the Company
and you upon your signing of the Grant Notice.

5.



--------------------------------------------------------------------------------



 



Dionex Corporation
2004 Equity Incentive Plan

